UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) þ Annual Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended Period Ended April 30, 2011 or o Transition Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the Transition Period from to Commission File Number 333-146572 ASIA ATLANTIC RESOURCES (Exact name of registrant as specified in its charter) Nevada 27-4984032 (State or Other Jurisdiction of (I.R.S. Employer Identification No.) Incorporation or Organization) 2101 Vista Pkwy. – Ste. 292 West Palm Beach, FL33411 (Address of principal executive offices and zip code) Registrant’s telephone number, including area code: (561)228-6148 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in rule 405 of Securities Act. Yes o No þ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes o No þ Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). * Yes o No o * Not Applicable Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨ (Do not check if smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). YesþNo¨ There was no determinable market value for the voting and non-voting common equity held by non-affiliates of the registrant as of November 30, 2009 as it is on the “grey market” and is not listed, traded or quoted on any stock exchange, the Over-the-Counter Bulletin Board or the Pink Sheets. To the knowledge of management there have been no recorded trades in the stock. The total number of shares of Common Stock issued and outstanding as of September 16, 2011 was 13,100,000. 2 TABLE OF CONTENTS Item 1: Business 4 Item 1A: Risk Factors 5 Item 1B: Unresolved Staff Comments 6 Item 2: Properties 6 Item 3: Legal Proceedings 6 Item 4: Removed and Reserved 6 PART II Item 5: Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 6 Item 6: Selected Financial Data 7 Item 7: Management’s Discussion and Analysis of Financial Condition and Results of Operations 7 Item 7A: Quantitative and Qualitative Disclosures About Market Risk 8 Item 8: Financial Statements and Supplementary Data 8 Item 9: Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 8 Item 9A Controls and Procedures 8 Item 9B: 9 PART III Item 10: Directors, Executive Officers and Corporate Governance 10 Item 11: Executive Compensation 11 Item 12: Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 11 Item 13: Certain Relationships and Related Transactions, and Director Independence 12 Item 14: Principal Accounting Fees and Services 12 PART IV Item 15: Exhibits, Financial Statement Schedules 13 Signatures 14 3 PART I The Issuer , is Asia Atlantic Resources, a Nevada corporation ("Company"). When used herein the terms "we", "us" and/or "our" shall mean the Company. This Annual Report contains forward-looking statements that involve a number of risks and uncertainties. Such forward-looking statements are not historical facts and constitute or rely upon projections, forecasts, assumptions or other forward-looking information. Generally these statements may be identified by the use of forward-looking words or phrases such as "believes", "expects", "anticipates", "intends", "plans", "estimates", "may", and "should". These statements are inherently subject to known and unknown risks, uncertainties and assumptions. Our future results could differ materially from those expected or anticipated in the forward-looking statements. Specific factors that might cause such differences include factors described and discussed in Risk Factors in Item 1A below. Item 1. Business. The Company was organized as a Nevada corporation on January 22, 2007. We were formed as an exploration stage company to acquire, explore and, if warranted, develop and operate mineral properties. On February 9, 2007, we acquired 100% ownership in a mineral prospect property located in central British Columbia known as the “KL Baez Property.” The KL Baez Property was acquired from an individual not affiliated with us. It was acquired for $8,000.00 (USD). The results of the preliminary exploration work on the KL Baez Property were unsatisfactory. Accordingly, we concluded to let this mineral claim expire on September 17, 2008. On October 29, 2008, management and control of the Company changed. Ms. Patricia Cooke acquired 2,000,000 shares of our stock from Christopher Murphy, our then President and a director. Ms. Cooke became our President, Chief Executive Officer and sole director. On November 6, 2008, Preystone Investment Corp, a Panamanian corporation (“Preystone”), with offices in Panama City, Panama purchased 4,000,000 newly issued shares of our common stock for $100,000.00 (USD). In January of 2009, Preystone Investment Corp. sold its 4,000,000 shares to 10 investors as “restricted securities” in a private placement. We are presently operating as a “shell company” in the process of seeking a new business opportunity. We will endeavor to enter into a corporate business combination or acquisition of assets by which we become engaged in an active business venture. There are no present binding arrangements for such a business combination or acquisition of assets. 4 We do not presently have sufficient funds to pay our administrative and operating expenses or to finance any potential business acquisitions. Accordingly, we are dependent upon our ability to raise funds to be able to continue our existence and finance our efforts to seek a business acquisition. We presently have no employees other than our President and sole director. If we are able to complete a business acquisition and enter into an active business, we will have to employ personnel with knowledge of and experience in that industry. We anticipate that we will use outside independent consultants and advisors to assist us in our acquisition efforts. Item 1A. Risk Factors. Our status as a “shell company” without any active business or revenue producing assets increases the risks involved in an investment in our stock. The risk factors involved in such an investment include, but are not limited to, those set out below OUR AUDITOR HAS EXPRESSED SUBSTANTIAL DOUBT AS TO OUR ABILITY TO CONTINUE AS A GOING CONCERN. As set forth in the financial statements and their footnotes, our auditor has expressed substantial doubt as to our ability to continue as a going concern. Our future is dependent upon our acquisition, development and/or operation of a viable business and the acquisition of sufficient capital to continue our existence and to finance these activities, none of which are assured. OUR PROPOSED OPERATIONS ARE DEPENDENT UPON ACQUISTION OF A BUSINESS OR ASSETS WHICH CAN BE DEVELOPED INTO A VIABLE ON-GOING BUSINESS AND ACQUIRE THE NECESSARY CAPITAL TO FINANCE OUR ACTIVITIES. We presently have no potential revenue producing assets and no binding arrangements for the acquisition of any such assets. Our future operations are dependent upon our ability to acquire a business or assets and develop it or them into a viable business venture. Since we have no present source of revenue and we anticipate that it will be a significant period of time before we can develop any material revenue even if our proposed activities have good results, we will have to raise significant amounts of capital to finance any proposed acquisition and maintain our operations. There are no present arrangements or assurance for any capital acquisitions. THERE IS NO PRESENT MARKET FOR OUR STOCK AND NO ASSURANCE OF ANY FUTURE MARKET WILL DEVELOP. Our common stock is presently treated as a “grey market stock.” It is not listed, traded or quoted on any stock exchange, the Over-the-Counter Bulletin Board of the Pink Sheets and there is no market maker for it. See Item 5. Market for the Registrant’s Common Equity, Related Stockholders Matters and Issuer Purchases of Equity Securities in Part II following. Thus, there is essentially no existing market for our common stock or any assurance that a future market will develop. Any investment in our common stock must be considered as illiquid. 5 WE DO NOT HAVE MANAGEMENT TO OPERATE ANY ACQUIRED BUSINESS Our President is our sole officer, director and employee. We do not have management to operate any business acquired by us, nor any arrangements to acquire such personnel. Accordingly, if we are able to complete a business operation, it future will be dependent upon our ability to develop a management team. Item 1B. Unresolved Staff Comments. None. Item 2. Properties. We have no material physical properties or assets. Item 3. Legal Proceedings. We are not involved in material pending legal proceedings as of the date of this Annual Report on Form 10-K. Item 4. (Removed and Reserved) PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. Our common stock was previously been quoted on the Over-the-Counter Bulletin Board from February 1, 2008 through April 30, 2009. However, to our knowledge, there have been no trades of our stock on the OTC Bulletin Board or otherwise. During the fiscal year ending April 30, 2010, our common stock became a “grey stock.” There is no market maker for our common stock. It is not listed, traded or quoted on any stock exchange, the Over-the-Counter Bulletin Board or the Pink Sheets. Trades in grey market stocks are reported by broker-dealers to their Self Regulatory Organization (SRO) and the SRO distributes the trade data to market data vendors and financial websites so investors can track price and volume. Since grey market securities are not traded or quoted on an exchange or interdealer quotation system, investor's bids and offers are not collected in a central spot so market transparency is diminished and Best Execution of orders, or any execution at all, is difficult. The following table sets forth the high and low bid of the common stock in the Pink Sheets and the Bulletin Board for the periods indicated. The bid price represents prices between dealers, which do not indicate retail markups, markdown or commissions and the bid prices may not represent actual transactions: 6 Quarter Period High Low May – June 2008 $ $ August – October 2008 $ $ November 2008 – January 2009 $ $ February 2009 – April 2009 $ $ The number of record holders of our common stock at September 16, 2011 was 42. The holders of our common stock are entitled to receive dividends as may be declared by the Board of Directors out of funds legally available. We have never had any material earnings and do not presently have any capacity to generate any such earnings. We have never declared any dividends. We do not anticipate declaring and paying any cash dividends in the foreseeable future. Item 6. Selected Financial Data. Not applicable to a smaller reporting company. Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations. As set out in Item 1. above, we are presently operating as a “shell company” in the process of seeking a new business opportunity. We will endeavor to enter into a corporate business combination or acquisition of assets by which we become engaged in an active business venture. We are presently concentrating these efforts in the mineral resources industry. There are no present binding arrangements for such a business combination or acquisition of assets. We have no present source of revenue and we will have to acquire significant amounts of additional capital to finance our search for and development of a new business opportunity. Our auditor has expressed substantial doubt as to our ability to continue as a going concern. We incurred operating expenses in the amount of $61,452 for the fiscal year ended April 30, 2011 as compared to $103,153 for the fiscal year ended April 30, 2010. Our net loss for the year ended April 30, 2011 was $61,452 compared to $103,153for the year ended April 30, 2010. These decreases in expenses and loss were caused mainly by a decrease in management fees and professional fees. 7 At April 30, 2011 our assets consisted of cash in the amount of $2,186. At April30, 2011, our liabilities consisted of amounts due of $16,500 on convertible notes and advances from a related party of $63,136. Item 7A. Quantitive and Qualitive Disclosures About Market Risk. Not applicable to smaller reporting company. Item 8. Financial Statements and Supplementary Data. Our consolidated financial statements appear immediately following the Signature Page to this Form 10-K beginning at page F-1. Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure. We have made no changes in our independent accountants since our formation. Item 9A.Controls and Procedures. Disclosure Controls and Procedures We maintain “disclosure controls and procedures”, as that term is defined in Rule 13a-15(e), promulgated by the Securities and Exchange Commission pursuant to the Securities Exchange Act of 1934, as amended. Disclosure controls and procedures include controls and procedures designed to ensure that information required to be disclosed in our company's reports filed under the Securities Exchange Act of 1934 is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission’s rules and forms, and that such information is accumulated and communicated to our management, including our principal executive officer, our principal financial officer and our principal accounting officer, as appropriate, to allow timely decisions regarding required disclosure. As required by paragraph (b) of Rules 13a-15 under the Securities Exchange Act of 1934, our management, with the participation of our principal executive officer, our principal financial officer and our principal accounting officer, evaluated our company’s disclosure controls and procedures as of the end of the period covered by this annual report on Form 10-K. Based on this evaluation, our management concluded that as of the end of the period covered by this annual report on Form 10-K, our disclosure controls and procedures were effective. Management’s Report on Internal Control over Financial Reporting. Our management, including our principal executive officer, our principal financial officer and our principal accounting officer and our Board of Directors, is responsible for establishing and maintaining a process to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles. 8 Our management, with the participation of our principal executive officer and our principal financial officer, evaluated the effectiveness of our internal control over financial reporting as of April 30, 2011. Our management’s evaluation of our internal control over financial reporting was based on the framework in Internal Control—Integrated Framework, issued by the Committee of Sponsoring Organizations of the Treadway Commission. Based on such evaluation, management determined that our internal control over financial reporting was not effective as of April 30, 2011 because the following material weakness in internal control over financial reporting existed as of April 30, 2011. (i) lack of segregation of incompatible duties due to insufficient personnel; and (ii)Insufficient Board of Directors representation. Though no material misstatements have resulted our management has determined that until such time as sufficient representation on our Board of Directors can be achieved the Company’s inability to formulate an audit committee represents a significant risk. A material weakness is a deficiency or a combination of control deficiencies in internal control over financial reporting such that there is a reasonable possibility that a material misstatement of our annual or interim financial statements will not be prevented or detected on a timely basis. This annual report does not include an attestation report of our company’s independent registered public accounting firm regarding internal control over financial reporting. Management’s report was not subject to attestation by our company’s independent registered public accounting firm pursuant to temporary rules of the SEC that permit our company to provide only management’s report in this annual report. Limitations on Effectiveness of Controls Our principal executive officer and principal financial officer does not expect that our disclosure controls or our internal control over financial reporting will prevent all errors and all fraud. A control system, no matter how well conceived and operated, can provide only reasonable, not absolute, assurance that the objectives of the control system are met. Further, the design of a control system must reflect the fact that there are resource constraints, and the benefits of controls must be considered relative to their costs. Because of the inherent limitations in all control systems, no evaluation of controls can provide absolute assurance that all control issues and instances of fraud, if any, within our company have been detected. These inherent limitations include the realities that judgments in decision-making can be faulty, and that breakdowns can occur because of a simple error or mistake. Additional controls can be circumvented by the individual acts of some persons, by collusion of two or more people, or by management override of the controls. The design of any system of controls also is based in part upon certain assumptions about the likelihood of future events, and there can be no assurance that any design will succeed in achieving its stated goals under all potential future conditions; over time, controls may become inadequate because of changes in conditions, or the degree of compliance with the policies or procedures may deteriorate. Because of the inherent limitations in a cost-effective control system, misstatements due to error or fraud may occur and not be detected. 9 Changes in Internal Control over Financial Reporting There were no changes in our internal control over financial reporting during the fourth quarter of our fiscal year ended April 30, 2011 that have materially affected, or are reasonably likely to materially affect our internal control over financial reporting. Item 9B. Other Information. None PART III Item 10. Directors, Executive Officers and Corporate Governance. The following table sets forth information regarding the sole director and executive officer of the Company. Name Age Position J. Francisco Terreforte 40 President, Chief Executive Officer and Director J. Francisco Terreforte has served as President, Chief Executive Officer and the sole director of the Company since February 8, 2011. Mr. Terreforte, age 40, Sole Officer and Director, is currently an independent Consultant to several companies, specifically in the mortgage and realty investment sector.Prior to becoming an independent Consultant, Mr. Terreforte oversaw the Mortgage Administration Division of Central Florida Investments, Inc.Mr. Terreforte was with Central Florida Investments for eight (8) years.Mr. Terreforte holds a Bachelor's Degree in Business Administration from the A.G.M - University of Puerto Rico and is fluent in Spanish. There are no family relationships between any of the directors, officers or significant employees. The Company has adopted a Code of Business Conduct and Ethics which applies to all directors, officers and employees. This Code provides, among other things, for written standards designed to deter wrongdoing and to promote: (i) honest and ethical conduct; (ii) full, complete, timely and understandable disclosure in all reports filed or submitted to the Securities and Exchange Commission and other Company public communications; (iii) compliance with applicable governmental laws, rules and regulations; (iv) prompt internal reporting of violations of the ethics code; and (v) accountability for adherence to the ethics code. A copy of the Code of Business Conduct and Ethics is filed with our Annual Report on Form 10-K for the fiscal year ended April30, 2009 as an exhibit. 10 The Company has also adopted a “Policy Statement for the Protection of Material, Non-Public and Other Confidential Information and Prevention of Insider Trading and Tipping.” A copy of this Policy Statement is filed with our Annual Report on Form 10-K for the fiscal year ended April30, 2009 as an exhibit . The Company has not adopted any specified procedures by which the security holders of the Company may recommend nominees to the Company’s Board of Directors. The Company has not established a separately-designated standing audit committee. The entire Board of Directors acts as the Company’s audit committee. The Company does not presently have any independent director or director qualified as an audit committee financial expert. Item 11. Executive Compensation. The following Summary Compensation Table sets forth the compensation of the names executive officers of the Company for each of the two fiscal years ended April 30, 2010 and 2011. SUMMARY COMPENSATION TABLE Name and Principal Position Year Salary Bonus Stock Awards Option Awards All Other Compensation Patricia Cooke $
